DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 6, 8, 9, 16 and 18-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grolman US 8251358.

    PNG
    media_image1.png
    349
    433
    media_image1.png
    Greyscale

Grolman discloses a fixture capable of holding a workpiece during inspection by a coordinate measuring machine, the workpiece having a target portion (vector), the fixture comprising: a workpiece interface (3, 5, 6, 7) having a fixed shape (5, 6, 7), the workpiece interface adapted to couple to the target portion (vectors 14, claims 1 and 7) of the workpiece (claim ) wherein the workpiece interface is flexible (elastic material, claim 7) so as to accept the target portion of the workpiece and hold the target portion via compression fitting (claim 7); and a base (2,4) having a second interface (4) configured to securely couple to a clamping system (vice, clamp, etc., claim 1).
As for claim 3, Grolman discloses a plurality of base magnets (4, claim 8) coupled to the base (2), the plurality of base magnets capable of being arranged in a base pattern to match a corresponding pattern of storage magnets arranged on a storage plate (storage magnets not shown but the magnetic body claimed would attach to a magnetic jaw on the clamp).
As for claim 5, Grolman discloses wherein the fixture further comprises base features (4), which base features are capable of interlocking with counterpart features on a robotic gripper, and the same base features are capable of interlocking with counterpart jaw reference features of a clamp (magnetic interlock).
As for claim 6, Grolman discloses wherein the workpiece interface is shaped and sized, relative to the target portion of the workpiece, to provide a compressive force on the target portion of the workpiece when the workpiece is disposed in the workpiece interface.
As for claim 8, Grolman discloses in Figs. 18a-18 and 20-21 wherein the workpiece interface has a contour that is complementary to the shape of the target portion of a workpiece.
As for claim 9, Grolman discloses wherein the workpiece interface has one or more of the claimed properties (see previous rejections).
As for claim 16, Grolman discloses a workholder comprising a base means (2, 4) for securely coupling to a clamping system (not shown, claim 1); and means for receiving and securing (3, 5, 6, 7) the target portion of the workpiece, said means having a workpiece interface having a fixed shape, wherein the workpiece interface is flexible so as to accept the target portion of the workpiece and hold the target portion via compression fitting.
As for claim 18, see claim 3 rejection.
As for claim 19, see claim 6 rejection.
As for claim 20, see claim 9 rejection.
As for claim 21, Grolman discloses wherein the workpiece interface is pliable (elastic material) so that it can flex when accepting the workpiece (claim 7).
As for claim 22, see claim 21 rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grolman US 8251358 in view of Stevens US 5137243.

    PNG
    media_image2.png
    358
    374
    media_image2.png
    Greyscale

As for claim 7, Grolman discloses wherein the workpiece interface comprises an elastic material but does not specify wherein the elastic material is a thermoplastic.  However, the use of thermoplastic to construct a workholder for gripping a workpiece is well known in the art as evidence by Stevens who teaches work holding device for a workpiece having a tapered section wherein the holding device is formed from a polymeric thermoplastic resin (col. 4, lines 5-14).  It thus would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the material of Grolman to a thermoplastic as taught by Stevens in order to provide a relatively rigid and stiff material.
Claim(s) 2, 4, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grolman US 8251358 in view of O’Rell US 2014/0197587.
As for claim 2 and 17, Grolman discloses all the limitations as recited above but does not specify wherein the base has a bottom face, the fixture further comprising a plurality of cavities in the bottom face, the plurality of cavities arranged in a pattern capable of matching a corresponding pattern of dowels on a storage plate.  However, O’Rell discloses wherein the base has a bottom face, the fixture further comprising a plurality of cavities in the bottom face (see Fig. 10), the plurality of cavities arranged in a pattern (see fig. 9) capable of matching a corresponding pattern of dowels on a storage plate.  It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the base of Grolman to include a plurality of cavities arranged in a pattern to match a pattern of dowels/protrusions located on a storage plate as taught by O’Rell to provide an alternative means of mounting the base to a surface.  Furthermore, the storage plate is not considered part of the claimed invention merely the environment in which the fixture is utilized in.
As for claim 4, the modified Grolman teaches wherein the base of the fixture can be mounted to a clamping system, vise system or carpenters table (Col. 6, lines 15-67) using various mounting means and modifications.  It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the base with a first set of base features (protrusions, see fig. 17), which first set of base features is capable of interlocking with a counterpart feature on a robotic gripper; and a second set of base features (magnets, Fig. 4) which second set of base features is capable of interlocking with counterpart jaw reference features of a clamp, wherein the first set of base features is not identical to the second set of base features.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 and 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE V HALL JR whose telephone number is (571)270-5948. The examiner can normally be reached Mon.-Fri. 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYRONE V HALL JR/Primary Examiner, Art Unit 3723